 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     LUIS MANUEL GARCES,                                     Case No. 2:17-cv-0319 JAM AC P
12
                                              Plaintiff, [PROPOSED] ORDER GRANTING
13                                                       DEFENDANTS’ MOTION TO EXTEND
                    v.                                   ONE DEADLINE ORDERED IN ECF NO.
14                                                       148
15   J. PICKETT, et al. ,
16                                         Defendants.
17

18         Defendants S. Chapman and J. Pickett (Defendants) filed a request for a 10-day extension

19   of the deadline for Defendants to provide Plaintiff the ability to review any sensitive documents,

20   as provided in ECF No. 148 at 2:6-9, and file the required notice within seven days of Plaintiff’s

21   review.

22         Good cause appearing, IT IS HEREBY ORDERED that Defendants’ request for an

23   extension of time is GRANTED, and that the deadlines set forth in items 2. and 3. in this Court’s

24   order at ECF No. 148 are extended as follows:

25         1.    By June 7, 2021, Defendants shall provide Plaintiff the ability to review any sensitive

26   documents, as provided in ECF No. 145 at 12:22-13:2, and file the required notice within seven

27   days of plaintiff’s review; and

28
                                                         1
                    [Proposed] Order re. Defs.’ Mot. to Ext. One Deadl. in ECF No. 148 (2:17-cv-00319 JAM AC (P))
 1         3.    By June 25, 2021, Plaintiff may file any necessary motion for sanctions if Defendants
 2   fail to comply with this order.
 3   DATED: June 1, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
                    [Proposed] Order re. Defs.’ Mot. to Ext. One Deadl. in ECF No. 148 (2:17-cv-00319 JAM AC (P))
